Citation Nr: 0944834	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain.

2.  Entitlement to an initial compensable evaluation for 
tinea pedis, tinea corporis and tinea cruris.


REPRESENTATION

Veteran represented by:	Attorney Michael R. Viterna


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to 
September 1999, with prior unverified active and inactive 
service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in part, granted service 
connection for the chronic lumbar strain and for tinea pedis, 
tinea corporis and tinea cruris.  The Veteran appealed the 
initial ratings assigned of 10 percent for the lumbar spine 
disability and noncompensable for the skin disorder.

The Veteran's appeal was previously before the Board in 
August 2007, at which time the Board remanded the case for 
further development by the originating agency.  Thereafter in 
a December 2008 decision, the Board dismissed several issues 
that had been withdrawn by the Veteran and denied entitlement 
to increased initial evaluations for the lumbar spine 
disability and for the tinea pedis, tinea corporis and tinea 
cruris.

The appellant appealed the December 2008 Board decision 
denying these increased initial ratings to the United States 
Court of Appeals for Veterans Claims (Court).  Following a 
July 2009 "Joint Motion for Remand" (Joint Motion), a July 
2009 Court Order vacated and remanded the portion of the 
December 2008 Board decision which denied a rating in excess 
of 10 percent for chronic lumbar strain and denied a 
compensable rating for tinea pedis, tinea corporis and tinea 
cruris.

The case has been returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Joint Motion granted by the Court in July 2009 found that 
the Board failed to provide adequate reasons and bases for 
its denial of the enumerated issues on appeal.  In regards to 
the lumbar spine claim, it was pointed out that the Board 
appeared to only rely on a September 2002 VA examination that 
had been deemed inadequate by the Board when considering 
schedular criteria in effect prior to September 2003, and 
that the Board only cited to the more recent March 2008 VA 
examination when considering the criteria in effect after 
September 2003.  Additionally, the Joint Motion questioned 
the adequacy of the March 2008 VA examination, in light of 
the fact that the examiner only discussed the Veteran's 
current level of severity of his lumbar spine disability, 
despite the fact that this appeal stems from a claim dated 
back in 2000.  

As to the skin disorders claim, the Joint Motion pointed out 
the Board had relied on an examination conducted in March 
2008, where the Veteran's skin had been described as "mild 
and asymptomatic."  However the examiner also noted that the 
Veteran gets an intermittent rash in the groin area lasting 2 
or 3 days usually in hot weather.  Because it was March and 
the Veteran's skin was asymptomatic, it was unclear whether 
the examination had been done in an active phase.  The Joint 
Motion noted that an examination of the skin should be 
conducted during an active phase, See Ardison v. Brown, 2 
Vet. App. 405 (1994).

Subsequent to the Joint Motion, the Veteran's attorney in 
correspondences received in October 2009 and November 2009, 
has submitted new medical evidence pertaining to the current 
severity of both the skin disorder and the lumbar spine 
disorder.  This medical evidence includes treatment for these 
disorders as recently as June 2009.  The representative has 
requested remand of these issues for review of the newly 
submitted evidence.

The Board finds that in light of this additional evidence, as 
well as the evidentiary deficiencies pointed out by the Joint 
Motion, a remand is necessary to afford the Veteran proper 
examinations to address the current severity of his claimed 
lumbar spine and skin disorders.  VA's duty to assist the 
Veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the Veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
Veteran and ask that he identify all 
sources of treatment for his claimed back 
disorder and skin disorder of tinea pedis, 
tinea corporis and tinea cruris, since 
June 2009, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 
3.159 (2009).

2.  After completion of the above, the RO 
should the Veteran for VA examination to 
ascertain the nature and extent of the 
Veteran's service-connected skin disorder 
of tinea pedis, tinea corporis and tinea 
cruris.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file and treatment records must be 
made available to, and be reviewed by, the 
examiner(s) in connection with the 
examinations, and the report(s) should so 
indicate.  

The skin examination should be scheduled 
when the Veteran's tinea pedis tinea 
corporis and tinea cruris is in an active 
phase, which according to the Veteran is 
most likely to happen during hot weather.  
See Ardison v. Brown, 2 Vet. App. 405 
(1994).  The skin examiner should provide 
a history of the skin disorder, including 
the frequency and extent of any outbreaks, 
and discuss any and all manifestations of 
the Veteran's tinea pedis.  Specifically, 
the examiner should give the extent of the 
tinea pedis tinea corporis and tinea 
cruris in square inches or square 
centimeters, should indicate whether the 
Veteran's skin disorder is unstable (i.e., 
frequent loss of covering of skin over the 
affected area), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
disorder limits the function of, or causes 
limited motion of, the affected part(s).  
The examiner is to give the percent of 
exposed areas affected, and whether 
systemic therapy such as corticosteroids 
or other immuno- suppressive drugs were 
required during the past 12-month period: 
(1) constantly or near constantly, (2) for 
a total of six weeks or more, but not 
constantly, or (3) for a total duration of 
less than six weeks; or whether no more 
than topical therapy was required during 
the past 12- month period.  The examiner 
should also describe the frequency, nature 
and extent of any itching, exfoliation, 
exudation, lesions or disfigurement that 
is shown.  If nervous or systemic 
manifestations are shown or if the 
condition is exceptionally repugnant, the 
examiner should so state. 

The examiner(s) should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.

3.  After completion of the above, the 
Veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his service-connected low back disorder.  
All indicated tests and studies should be 
undertaken.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the claims 
file, it is requested that the examiner 
provide explicit responses to the 
following:

(a) The orthopedic examiner should address 
the severity of the Veteran's service-
connected back disorder by recording the 
range of motion in the Veteran's low back 
observed on clinical evaluation and should 
assess whether the low back exhibits any 
disability to include limitation of 
motion, pain, or instability.  In 
addition, the examiner should determine 
whether the Veteran's low back disability 
is manifested by weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also determine whether the 
Veteran's low back disorder more closely 
resembles a lumbosacral strain with muscle 
spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, in a 
standing position, or a severe lumbosacral 
strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending 
in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion.  The examiner 
should also determine whether the low back 
disorder more closely resembles an 
intervertebral disc syndrome that is 
moderate with recurring attacks; severe 
with recurrent attacks and intermittent 
relief or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, with 
little intermittent relief.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment, if any, related to the 
service-connected back disability.  The 
examiner should also identify whether or 
not the Veteran reported any 
incapacitating episodes associated with 
his low back pain, and if so, the duration 
of such episodes.  An incapacitating 
episode is a period of acute signs and 
symptoms that requires bed rest prescribed 
by a physician and treatment by a 
physician.  The neurological examiner 
should also discuss the severity of any 
associated radiculopathy which may be 
found and ascertain whether it more 
closely resembles a mild incomplete 
paralysis, a moderate incomplete 
paralysis, a moderately severe incomplete 
paralysis or a severe incomplete 
paralysis.  The examiner should also 
describe any other neurological 
manifestations which may be present.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include all 
criteria both pre-revision and post 
revision in effect for the skin disorders 
and lumbar spine disorder during the 
pendency of this appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until she receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2009).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

